Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Mr. PETER J. EDWARDS (Reg. No. 71,137), on July 1, 2021.
4.	Please amend claims 1, 7 and 13 as below:
	Claim 1. (Currently amended) A method for optimizing allocation of computers, the method comprising:	gathering, via a plurality of sensors in a plurality of computers, information about devices of the computers, wherein the plurality of sensors comprises a disk access 
	Claim 7. (Currently amended) A computer readable program product including a computer readable storage device including program code which, when executed by a processor, performs operations for optimizing allocation of computers, the program code comprising:	program code to gather, via a plurality of sensors in a plurality of computers, information about devices of the computers, wherein the plurality of sensors comprises a hard disk drive accelerometer and wherein the information includes accelerometer data of the hard disk drive;	program code to determine, via the processor, usage of the computers based on the information, wherein the determination of the usage accounts for  information; and	program code to allocate, via the processor, certain ones of the computers for different uses based, at least in part, on the performance and usage of the computers.
	Claim 13. (Currently amended) An apparatus comprising:	one or more processors;	one or more computer readable program products including a computer readable storage device including program code which, when executed by at least one of the processors, performs operations for optimizing allocation of computers, the program code comprising:	program code to gather, via a plurality of sensors in a plurality of computers, information about devices of the computers, wherein the plurality of sensors comprises a disk access sensor within a disk drive and a hard disk drive accelerometer and wherein the information includes a disk drive access latency value of the disk drive gathered by the disk access sensor and wherein the information includes accelerometer data of the hard disk drive;	program code to determine, via at least one of the processors, usage of the computers based on the information, wherein the determination of the usage accounts for  based on the information, wherein the determination of the performance accounts for the gathered disk drive access latency value of the disk drive; and	program code to allocate, via at least one of the processors, certain ones of the .
5.	Claims 1-18 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Cromer et al. (United States Patent Application Publication No. US 2007/0168047 A1), hereinafter “Cromer,” discloses an apparatus, system, and method for balancing the read and write requirements of applications running in a computerized system against the requirements to protect a motion sensitive device in the system and requirements to protect data.  The apparatus includes an application interface, a motion policy module, and a control module.  The application interface delivers configuration parameters and system information to the motion policy module which establishes a policy for controlling the motion sensitive devices.  The control module is configured to selectively communicate with one or more applications running in the computerized system and motion sensitive devices on the system.  The control module executes actions to protect motion sensitive devices and system data and to maintain data read and write rates on the system in accordance with the configured protection policies and inputs from motion sensor devices (See Cromer, Abstract).	More particularly, with reference to FIG. 2, Cromer discloses a computing device (See Cromer, FIG. 2, paragraph [0048]).  As noted in the Examiner-Initiated Interview Summary, which is part of the Advisory Action mailed on 06/01/2021, Examiner pointed out that Cromer clearly teaches a “hard disk drive accelerometer” and information that “includes accelerometer data of the hard disk drive”, as well as “movement analysis of the hard disk drive”.  With continued reference to FIG. 3, Cromer goes on to teach that in order to shut down the motion sensitive device 324, the control module 318 signals the motion sensitive device 324 to shut down.  The motion sensitive device may completely shut down or may implement a temporary shutdown.  As an example, a HDD may sometimes be turned off, which may involve a removal of power.  Other times it may involve a temporary shutdown or a signal to assume a protective status such as parking a HDD.  All such actions are described by Cromer for the purposes of shutting down the motion sensitive device, particularly to protect the motion sensitive device from damage (See Cromer, FIG. 3, paragraphs [0010], [0048] and [0060]).
Cromer does appear to disclose an accelerometer, Cromer is directed to protecting HDDs of computers from damage, e.g., sustained during a fall.  As the claims of instant Application are directed to computer system productivity monitoring, the accelerometer of the claimed invention is employed for a different purpose, (e.g., gathering accelerometer data of the HDD, ultimately used, at least in part, for determining usage to account for movement analysis of the HDD), and as a result, an inventor from the field of computer productivity monitoring looking to address issues with workplace-scale device refresh programs and/or device upgrades would not look to the field of protecting computers from damage.  In short, Cromer is thus neither in the same field of endeavor, nor “reasonably pertinent”.	Upon further consideration and search, Examiner finds Applicant’s arguments to be persuasive, and agrees that Cromer would not have logically commended itself to an inventor’s attention in addressing Applicant’s concern with the problems of lost productivity due to old work stations being unfit for their particular purpose and of the cost of unnecessary hardware refreshes for avoiding such lost productivity.  Cromer is therefore non-analogous art to Applicant’s claimed invention under MPEP 2141.01(a), and does not qualify as prior art to be used in an obviousness rejection of Applicant’s claimed invention.  An additional reference to Czompo et al. (USPGPUB 2010/0304754), while relevant in that a mobile device 200 is shown with an accelerometer, as well as memory storing movement patterns of mobile device 200 (See Czompo, FIG. 2, paragraph [0039]), nevertheless fails to disclose all of the features as arranged in the independent claims.	Examiner further notes a divergence in subject matter between the instant Application and USPAT 10,374,917 B2, as the independent claims of the instant Application fail to contain each of the features of 10,374,917 B2, which itself also fails to contain the recited features of an accelerometer data of the hard disk drive, and determination of usage accounting for movement analysis of the hard disk drive.

	Dependent claims 2-6, 8-12 and 14-18 further limit the allowed independent claims 1, 7 and 13; therefore, they are also allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441